



GUARANTY OF NON-RECOURSE OBLIGATIONS
This GUARANTY OF NON-RECOURSE OBLIGATIONS (this “Guaranty”), dated as of
July 31, 2018, is executed by the undersigned (“Guarantor”), to and for the
benefit of BERKELEY POINT CAPITAL LLC, a Delaware limited liability company
(“Lender”).
RECITALS:
A.    Pursuant to that certain Master Credit Facility Agreement dated as of the
date hereof, by and between (i) (a) STAR 1250 WEST, LLC, (b) STAR BROOKFIELD,
LLC, (c) STAR BELLA TERRA, LLC, (d) STAR CARRINGTON KC, LLC, (e) STAR SUMMER
VALLEY, LLC, (f) STAR WETHERINGTON, LLC, (g) STAR EAGLE LAKE, LLC, (h) STAR
HARRISON PLACE, LLC, (i) STAR HEARTHSTONE, LLC, (j) STAR MCGINNIS FERRY, LLC,
(k) STAR T-BONE, LLC, (l) STAR PRESTON HILLS, LLC, (m) STAR RANDALL HIGHLANDS,
LLC, (n) STAR HUBBARD, LLC, (o) STAR TERRACE COVE, LLC, and (p) STAR AT SPRING
HILL, LLC, each a Delaware limited liability company (individually and
collectively, “Borrower”), and (ii) Lender (as amended, restated, replaced,
supplemented, or otherwise modified from time to time, the “Master Agreement”),
Lender is making loans in favor of Borrower, comprised of an $82,750,350
Variable Advance, and aggregate Fixed Advances of $468,918,650 (collectively,
the “Advances”), in accordance with the terms of the Master Agreement, as
evidenced by one or more Multifamily Notes, executed by Borrower and made
payable to the order of Lender (individually and collectively, as amended,
restated, replaced, supplemented or otherwise modified from time to time, the
“Note”).
B.    The Note will be secured by, among other things, the Security Instrument
(as defined in the Master Agreement) encumbering the real property described in
the Security Instrument (individually and collectively, the “Mortgaged
Property”).
C.    Guarantor has an economic interest in Borrower or will otherwise obtain a
material financial benefit from the Advances to Borrower.
D.    As a condition to entering into the Master Agreement, Lender requires that
Guarantor execute this Guaranty.
NOW, THEREFORE, in order to induce Lender to enter into the Master Agreement,
and in consideration thereof, Guarantor agrees as follows:
AGREEMENTS:
1.Recitals.
The recitals set forth above are incorporated herein by reference as if fully
set forth in the body of this Guaranty.


Guaranty of Non-Recourse Obligations (MCFA)
Form 6015.MCFA
1
Fannie Mae
06-16
© 2017 Fannie Mae

STEADFAST (STAR)/Berkeley Point (2018 MCFA)



--------------------------------------------------------------------------------





2.Defined Terms.
Capitalized terms used and not specifically defined herein have the meanings
given to such terms in the Master Agreement.
3.Guaranteed Obligations.
Guarantor hereby absolutely, unconditionally and irrevocably guarantees to
Lender the full and prompt payment and performance when due, whether at maturity
or earlier, by reason of acceleration or otherwise, and at all times thereafter,
of:
(a)    all amounts, obligations and liabilities owed to Lender under Article 3
(Personal Liability) of the Master Agreement (including the payment and
performance of all indemnity obligations of Borrower described in Section 3.03
(Personal Liability for Indemnity Obligations) of the Master Agreement and
including all of Borrower’s obligations under the Environmental Indemnity
Agreement (as the Master Agreement and Environmental Indemnity Agreement may be
modified from time to time)); and
(b)    all costs and expenses, including reasonable fees and out-of-pocket
expenses of attorneys and expert witnesses, incurred by Lender in enforcing its
rights under this Guaranty.
4.Survival of Guaranteed Obligations.
The obligations of Guarantor under this Guaranty shall survive any Foreclosure
Event, and any recorded release or reconveyance of the Security Instrument or
any release of any other security for any of the Indebtedness.
5.Guaranty of Payment; Community Property.
Guarantor’s obligations under this Guaranty constitute a present and
unconditional guaranty of payment and not merely a guaranty of collection. If
Guarantor (or any Guarantor, if more than one) is a married person, and the
state of residence of Guarantor or Guarantor’s spouse is a community property
jurisdiction, Guarantor (or each such married Guarantor, if more than one)
agrees that Lender may satisfy Guarantor’s obligations under this Guaranty to
the extent of all Guarantor’s separate property and Guarantor’s interest in any
community property.
6.Obligations Unsecured; Cross-Default.
The obligations of Guarantor under this Guaranty shall not be secured by the
Security Instrument or the Master Agreement. However, a default under this
Guaranty shall be an Event of Default under the Master Agreement, and a default
under this Guaranty shall entitle Lender to be able to exercise all of its
rights and remedies under the Master Agreement and the other Loan Documents.


Guaranty of Non-Recourse Obligations (MCFA)
Form 6015.MCFA
2
Fannie Mae
06-16
© 2017 Fannie Mae

STEADFAST (STAR)/Berkeley Point (2018 MCFA)



--------------------------------------------------------------------------------





7.Continuing Guaranty.
The obligations of Guarantor under this Guaranty shall be unconditional
irrespective of the genuineness, validity, regularity or enforceability of any
provision of this Guaranty, the Note, the Master Agreement, the Security
Instrument or any other Loan Document. Guarantor agrees that performance of the
obligations hereunder shall be a primary obligation, shall not be subject to any
counterclaim, set-off, recoupment, abatement, deferment or defense based upon
any claim that Guarantor may have against Lender, Borrower, any other guarantor
of the obligations hereunder or any other Person, and shall remain in full force
and effect without regard to, and shall not be released, discharged or affected
in any way by any circumstance or condition (whether or not Guarantor shall have
any knowledge thereof), including:
(a)    any assignment, sale or other transfer of Borrower’s interest in all or
any part of the real or personal property which at any time constitutes
collateral for the payment of the obligations hereunder, including, a conveyance
of such property in connection with a Foreclosure Event;
(b)    any resort to Guarantor for payment of all or any portion of the
obligations hereunder, whether or not Lender shall have resorted to any
collateral securing the obligations hereunder, if any, or shall have proceeded
to pursue or exhaust its remedies against Borrower (or any other Person)
primarily or secondarily liable for the obligations hereunder;
(c)    any furnishing, exchange, substitution or release of any collateral
securing repayment of the Advances, or any failure to perfect any lien in such
collateral;
(d)    any failure, omission or delay on the part of Borrower, Guarantor, any
other guarantor of the obligations hereunder or Lender to conform or comply with
any term of any of the Loan Documents or failure of Lender to give notice of any
Event of Default;
(e)    any action or inaction by Lender under or in respect of any of the Loan
Documents, any failure, lack of diligence, omission or delay on the part of
Lender to perfect, enforce, assert or exercise any lien, security interest,
right, power or remedy conferred upon it in any of the Loan Documents, or any
other action or inaction on the part of Lender;
(f)    any Bankruptcy Event, or any voluntary or involuntary bankruptcy,
insolvency, reorganization, arrangement, readjustment, assignment for the
benefit of creditors, composition, receivership, liquidation, marshaling of
assets and liabilities or similar events or proceedings with respect to
Guarantor or any other guarantor of the obligations hereunder, or any of their
respective property or creditors or any action taken by any trustee or receiver
or by any court in such proceeding;
(g)    any merger or consolidation of Borrower into or with any entity or any
sale, lease or Transfer of any asset of Borrower, Guarantor or any other
guarantor of the obligations hereunder to any other Person;
(h)    any change in the ownership of Borrower or any change in the relationship
between Borrower, Guarantor or any other guarantor of the obligations hereunder,
or any termination of such relationship;


Guaranty of Non-Recourse Obligations (MCFA)
Form 6015.MCFA
3
Fannie Mae
06-16
© 2017 Fannie Mae

STEADFAST (STAR)/Berkeley Point (2018 MCFA)



--------------------------------------------------------------------------------





(i)    any release or discharge by operation of law of Borrower, Guarantor or
any other guarantor of the obligations hereunder, or any obligation or agreement
contained in any of the Loan Documents; or
(j)    any other occurrence, circumstance, happening or event, whether similar
or dissimilar to the foregoing, and whether seen or unforeseen, which otherwise
might constitute a legal or equitable defense or discharge of the liabilities of
a guarantor or surety or which otherwise might limit recourse against Borrower
or Guarantor to the fullest extent permitted by law.
8.Guarantor Waivers.
Guarantor hereby waives:
(a)any right to the enforcement, assertion or exercise of any right, power or
remedy conferred upon Lender in the Loan Documents or otherwise;
(b)any requirement that Lender act with diligence in enforcing its rights under
the Loan Documents or this Guaranty;
(c)any failure by Lender to file or enforce a claim against the estate (either
in administration, bankruptcy or any other proceeding) of Borrower or any other
Person;
(d)any defense based upon an election of remedies by Lender which destroys or
otherwise impairs the subrogation rights of Guarantor or the right of Guarantor
(after payment of Guarantor’s obligations hereunder) to proceed against Borrower
for reimbursement, or both;
(e)any defense based upon any taking, modification or release of any collateral
for the Guarantor’s obligations hereunder, if any, or any failure to perfect any
security interest in, or the taking of, or failure to take any other action with
respect to, any collateral securing payment of Guarantor’s obligations
hereunder, if any;
(f)any defense based upon the addition, substitution or release, in whole or in
part, of any Person(s), including, without limitation, another guarantor,
primarily or secondarily liable for or in respect of Guarantor’s obligations
hereunder;
(g)all other notices which may or might be lawfully waived by Guarantor;
(h)the benefit of all principles or provisions of law, statutory or otherwise,
which are or might be in conflict with the terms of this Guaranty (and agrees
that Guarantor’s obligations shall not be affected by any circumstances, whether
or not referred to in this Guaranty, which might otherwise constitute a legal or
equitable discharge of a surety or a guarantor);
(i)the benefits of any right of discharge under any and all statutes or other
laws relating to guarantors or sureties and any other rights of sureties and
guarantors;
(j)diligence in collecting the Indebtedness, presentment, demand for payment,
protest and all notices with respect to the Loan Documents and this Guaranty
which may be required by


Guaranty of Non-Recourse Obligations (MCFA)
Form 6015.MCFA
4
Fannie Mae
06-16
© 2017 Fannie Mae

STEADFAST (STAR)/Berkeley Point (2018 MCFA)



--------------------------------------------------------------------------------





statute, rule of law or otherwise to preserve Lender’s rights against Guarantor
under this Guaranty, including notice of acceptance, notice of any amendment of
the Loan Documents, notice of the occurrence of any Event of Default, notice of
intent to accelerate, notice of acceleration, notice of dishonor, notice of
foreclosure, notice of protest and notice of the incurring by Borrower of any
obligation or indebtedness; and
(k)all rights to require Lender to:
(1)    proceed against or exhaust any collateral held by Lender to secure the
repayment of the Indebtedness;
(2)    proceed against or pursue any remedy it may now or hereafter have against
Borrower or any guarantor, or, if Borrower or any guarantor is a partnership,
any general partner of Borrower or general partner of any guarantor; or
(3)    demand or require collateral security from Borrower, any other guarantor
or any other Person as provided by applicable law or otherwise.
9.No Effect Upon Obligations.
At any time or from time to time and any number of times, without notice to
Guarantor and without releasing, discharging or affecting the liability of
Guarantor:
(a)    the time for payment of the principal of or interest on the Indebtedness
may be extended or the Indebtedness may be renewed in whole or in part;
(b)    the rate of interest on or period of amortization of any Advance or the
amount of the Monthly Debt Service Payments payable under the Loan Documents may
be modified;
(c)    the time for Borrower’s performance of or compliance with any covenant or
agreement contained in any Loan Document, whether presently existing or
hereinafter entered into, may be extended or such performance or compliance may
be waived;
(d)    the maturity of the Indebtedness may be accelerated as provided in the
Loan Documents;
(e)    any or all payments due under the Master Agreement or any other Loan
Document may be reduced;
(f)    any Loan Document may be modified or amended by Lender and Borrower in
any respect, including the making of a Future Advance;
(g)    any amounts under the Master Agreement or any other Loan Document may be
released;
(h)    any security for the Indebtedness may be modified, exchanged, released,
surrendered or otherwise dealt with or additional security may be pledged or
mortgaged for the Indebtedness;


Guaranty of Non-Recourse Obligations (MCFA)
Form 6015.MCFA
5
Fannie Mae
06-16
© 2017 Fannie Mae

STEADFAST (STAR)/Berkeley Point (2018 MCFA)



--------------------------------------------------------------------------------





(i)    the payment of the Indebtedness or any security for the Indebtedness, or
both, may be subordinated to the right to payment or the security, or both, of
any other present or future creditor of Borrower;
(j)    any payments made by Borrower to Lender may be applied to the
Indebtedness in such priority as Lender may determine in its discretion; and
(k)    any other terms of the Loan Documents may be modified as required by
Lender.
10.Representations and Warranties.
The representations and warranties made by Guarantor to Lender in this
Section 10 are made as of each Effective Date, and are true and correct except
as disclosed on the Guarantor Exceptions to Representations and Warranties
Schedule attached hereto as Schedule I.
(a)    Due Organization and Qualification; Organizational Agreements.
(1)    Guarantor is validly existing and qualified to transact business and is
in good standing in the state in which it is formed or organized and in each
other jurisdiction that qualification or good standing is required according to
Applicable Law to conduct its business and where the failure to be so qualified
or in good standing would adversely affect the validity, enforceability or the
ability of Guarantor to perform its obligations under this Guaranty.
(2)    True, correct and complete Organizational Documents of Guarantor have
been delivered to Lender prior to each Effective Date.
(b)    Location.
Guarantor’s General Business Address is Guarantor’s principal place of business
and principal office.
(c)    Power and Authority.
Guarantor has the requisite power and authority:
(1)    to carry on its business as now conducted and as contemplated to be
conducted in connection with the performance of its obligations under this
Guaranty; and
(2)    to execute and deliver this Guaranty, and to carry out the transactions
contemplated by this Guaranty.
(d)    Due Authorization.
The execution, delivery, and performance of this Guaranty have been duly
authorized by all necessary action and proceedings by or on behalf of Guarantor,
and no further approvals or filings of any kind, including any approval of or
filing with any Governmental Authority, are required


Guaranty of Non-Recourse Obligations (MCFA)
Form 6015.MCFA
6
Fannie Mae
06-16
© 2017 Fannie Mae

STEADFAST (STAR)/Berkeley Point (2018 MCFA)



--------------------------------------------------------------------------------





by or on behalf of Guarantor as a condition to the valid execution, delivery,
and performance by Guarantor of this Guaranty, except filings required to
perfect and maintain the liens to be granted under the Loan Documents and
routine filings to maintain good standing and its existence.
(e)    Valid and Binding Obligations.
This Guaranty has been duly executed and delivered by Guarantor and constitutes
the legal, valid, and binding obligations of Guarantor, enforceable against
Guarantor in accordance with its terms, except as such enforceability may be
limited by applicable Insolvency Laws or by the exercise of discretion by any
court.
(f)    Effect of Guaranty on Financial Condition.
Guarantor is not Insolvent and will not be rendered Insolvent by the
transactions contemplated by the provisions of this Guaranty. In connection with
the execution and delivery of this Guaranty, and the incurrence by Guarantor of
the obligations under this Guaranty, Guarantor did not receive less than
reasonably equivalent value in exchange for the incurrence of the obligations of
Guarantor under this Guaranty.
(g)    Economic Sanctions, Anti-Money Laundering, and Anti-Corruption.
(1)    Guarantor is not in violation of any applicable civil or criminal laws or
regulations, including those requiring internal controls, intended to prohibit,
prevent, or regulate money laundering, drug trafficking, terrorism, or
corruption, of the United States and the jurisdiction where the Mortgaged
Property is located or where the Person resides, is domiciled, or has its
principal place of business.
(2)    Guarantor is not a Person:
(A)    against whom proceedings are pending for any alleged violation of any
laws described in Section 10(g)(1);
(B)    that has been convicted of any violation of, has been subject to civil
penalties or Economic Sanctions pursuant to, or had any of its property seized
or forfeited under, any laws described in Section 10(g)(1); or
(C)    with whom any United States Person, any entity organized under the laws
of the United States or its constituent states or territories, or any entity,
regardless of where organized, having its principal place of business within the
United States or any of its territories, is a Sanctioned Person or is otherwise
prohibited from transacting business of the type contemplated by this Guaranty
and the other Loan Documents under any other Applicable Law.
(3)    Guarantor is in compliance with all applicable Economic Sanctions laws
and regulations.
(h)    No Bankruptcies or Judgments.


Guaranty of Non-Recourse Obligations (MCFA)
Form 6015.MCFA
7
Fannie Mae
06-16
© 2017 Fannie Mae

STEADFAST (STAR)/Berkeley Point (2018 MCFA)



--------------------------------------------------------------------------------





Guarantor is not currently:
(1)    the subject of or a party to any completed or pending bankruptcy,
reorganization, including any receivership or other insolvency proceeding (other
than as a creditor);
(2)    preparing or intending to be the subject of a Bankruptcy Event;
(3)    the subject of any judgment unsatisfied of record or docketed in any
court; or
(4)    Insolvent.
(i)    No Actions or Litigation.
(1)    There are no claims, actions, suits, or proceedings at law or in equity
by or before any Governmental Authority now pending against or, to Guarantor’s
knowledge, threatened against or affecting Guarantor or any Mortgaged Property
not otherwise covered by insurance (except claims, actions, suits, or
proceedings regarding fair housing, anti-discrimination, or equal opportunity,
which shall always be disclosed); and
(2)    there are no claims, actions, suits, or proceedings at law or in equity
by or before any Governmental Authority now pending or, to Guarantor’s
knowledge, threatened against or affecting Guarantor or Key Principal, which
claims, actions, suits, or proceedings, if adversely determined (individually or
in the aggregate) reasonably would be expected to materially adversely affect
the financial condition or business of Borrower, Guarantor, or Key Principal or
the condition, operation, or ownership of the Mortgaged Property (except claims,
actions, suits, or proceedings regarding fair housing, anti-discrimination, or
equal opportunity, which shall always be deemed material).
(j)    Payment of Taxes, Assessments, and Other Charges.
Guarantor confirms that:
(1)    it has filed all federal, state, county, and municipal tax returns and
reports required to have been filed by Guarantor;
(2)    it has paid, before any fine, penalty, interest, lien, or costs may be
added thereto, all taxes, governmental charges, and assessments due and payable
with respect to such returns and reports;
(3)    there is no controversy or objection pending, or to the knowledge of
Guarantor, threatened in respect of any tax returns of Guarantor; and
(4)    it has made adequate reserves on its books and records for all taxes that
have accrued but which are not yet due and payable.


Guaranty of Non-Recourse Obligations (MCFA)
Form 6015.MCFA
8
Fannie Mae
06-16
© 2017 Fannie Mae

STEADFAST (STAR)/Berkeley Point (2018 MCFA)



--------------------------------------------------------------------------------





(k)    Not a Foreign Person.
Guarantor is not a “foreign person” within the meaning of Section 1445(f)(3) of
the Internal Revenue Code.
(l)    [Intentionally Deleted]
(m)    Default Under Other Obligations.
(1)    The execution, delivery, and performance of the obligations imposed on
Guarantor under this Guaranty will not cause Guarantor to be in default under
the provisions of any agreement, judgment or order to which Guarantor is a party
or by which such Guarantor is bound.
(2)    There are no defaults by Guarantor or, to the knowledge of Guarantor, by
any other Person under any contract to which Guarantor is a party, including any
management, rental, service, supply, security, maintenance or similar contract,
other than defaults which do not have, and are not reasonably expected to have,
a Material Adverse Effect.
(n)    Prohibited Person.
Guarantor is not a Prohibited Person.
(o)    No Contravention; No Liens.
Neither the execution and delivery of this Guaranty, nor the fulfillment of or
compliance with the terms and conditions of this Guaranty nor the payment or
performance of the obligations of Guarantor under this Guaranty:
(1)    does or will conflict with or result in any breach or violation of any
Applicable Law enacted or issued by any Governmental Authority or other agency
having jurisdiction over Guarantor, the Mortgaged Properties or any other
portion of the Collateral or other assets of Guarantor, or any judgment or order
applicable to Guarantor or to which Guarantor, the Mortgaged Properties or other
assets of Guarantor are subject;
(2)    does or will conflict with or result in any breach or violation of, or
constitute a default under, any of the terms, conditions or provisions of
Guarantor’s Organizational Documents, any indenture, existing agreement or other
instrument to which Guarantor is a party or to which Guarantor, the Mortgaged
Properties or any other portion of the Collateral or other assets of Guarantor
are subject; or
(3)    does or will require the consent or approval of any creditor of
Guarantor, any Governmental Authority or any other Person except such consents
or approvals which have already been obtained.
(p)    Financial Information.


Guaranty of Non-Recourse Obligations (MCFA)
Form 6015.MCFA
9
Fannie Mae
06-16
© 2017 Fannie Mae

STEADFAST (STAR)/Berkeley Point (2018 MCFA)



--------------------------------------------------------------------------------





All financial statements and data, including statements of cash flow and income
and operating expenses, that have been delivered to Lender by Guarantor:
(1)    are true, complete and correct in all material respects; and
(2)    present fairly the financial condition of Guarantor as of its date.
11.Covenants.
(a)    Maintenance of Existence; Organizational Documents.
Guarantor shall maintain its existence, its entity status, franchises, rights,
and privileges under the laws of the state of its formation or organization (as
applicable). Guarantor shall continue to be duly qualified and in good standing
to transact business in each jurisdiction in which qualification or standing is
required according to Applicable Law to conduct its business where the failure
to do so would adversely affect the validity, enforceability, or the ability of
Guarantor to perform Guarantor’s obligations hereunder. None of Guarantor nor
any partner, member, manager, officer or director of any Guarantor shall make or
allow any material change to the Organizational Documents or organizational
structure of Guarantor, including changes relating to the Control of Guarantor,
without Lender’s prior written consent.
(b)    Economic Sanctions, Anti-Money Laundering, and Anti-Corruption.
(1)    Guarantor shall remain in compliance with any applicable civil or
criminal laws or regulations (including those requiring internal controls)
intended to prohibit, prevent, or regulate money laundering, drug trafficking,
terrorism, or corruption, of the United States and the jurisdiction where the
Mortgaged Property is located or where the Person resides, is domiciled, or has
its principal place of business.
(2)    At no time shall Guarantor be a Person:
(A)    against whom proceedings are pending for any alleged violation of any
laws described in Section 11(b)(1);
(B)    that has been convicted of any violation of, has been subject to civil
penalties or Economic Sanctions pursuant to, or had any of its property seized
or forfeited under, any laws described in Section 11(b)(1); or
(C)    with whom any United States Person, any entity organized under the laws
of the United States or its constituent states or territories, or any entity,
regardless of where organized, having its principal place of business within the
United States or any of its territories, is a Sanctioned Person or is otherwise
prohibited from transacting business of the type contemplated by this Guaranty
and the other Loan Documents under any other Applicable Law.
(3)    Guarantor shall at all times remain in compliance with any applicable
Economic Sanctions laws and regulations.


Guaranty of Non-Recourse Obligations (MCFA)
Form 6015.MCFA
10
Fannie Mae
06-16
© 2017 Fannie Mae

STEADFAST (STAR)/Berkeley Point (2018 MCFA)



--------------------------------------------------------------------------------





(c)    Payment of Taxes, Assessments, and Other Charges.
Guarantor shall file all federal, state, county and municipal tax returns and
reports required to be filed by Guarantor and shall pay, before any fine,
penalty, interest, or cost may be added thereto, all taxes payable with respect
to such returns and reports.
(d)    [Intentionally Deleted]
(e)    Notice of Litigation or Insolvency.
Guarantor shall give immediate written notice to Lender of any claims, actions,
suits or proceedings at law or in equity (including any insolvency, bankruptcy,
or receivership proceeding) by or before any Governmental Authority pending or,
to Guarantor’s knowledge, threatened against or affecting any Borrower Entity or
the Mortgaged Property, which claims, actions, suits or proceedings, if
adversely determined reasonably would be expected to materially adversely affect
the financial condition or business of any Borrower Entity or the condition or
ownership of the Mortgaged Property (including any claims, actions, suits, or
proceedings regarding fair housing, anti-discrimination, or equal opportunity,
which shall always be deemed material).
(f)    Confidentiality of Certain Information.
Guarantor shall not disclose, and shall not permit to be disclosed, any terms,
conditions, underwriting requirements, or underwriting procedures of the Master
Agreement or any of the Loan Documents; provided, however, that such information
may be disclosed (1) as required by law or pursuant to GAAP, (2) to officers,
directors, employees, agents, partners, attorneys, accountants, engineers, and
other consultants of Guarantor who need to know such information, provided such
Persons are instructed to treat such information confidentially, (3) to any
regulatory authority having jurisdiction over Guarantor, (4) in connection
with any filings with the Securities and Exchange Commission or other
Governmental Authorities, or (5) to any other Person to which such delivery or
disclosure may be necessary or appropriate (A) in compliance with any law, rule,
regulation or order applicable to Guarantor, or (B) in response to any subpoena
or other legal process or information investigative demand.
(g)    [Intentionally Deleted]
(h)    [Intentionally Deleted]
(i)    Ratification of Covenants.
Guarantor shall promptly notify Lender in writing upon any violation of any
covenant set forth in any Loan Document of which Guarantor has notice or
knowledge; provided, however, any such written notice by Guarantor to Lender
shall not relieve Guarantor of, or result in a waiver of, any obligation under
this Guaranty.


Guaranty of Non-Recourse Obligations (MCFA)
Form 6015.MCFA
11
Fannie Mae
06-16
© 2017 Fannie Mae

STEADFAST (STAR)/Berkeley Point (2018 MCFA)



--------------------------------------------------------------------------------





12.Condition of Borrower.
Guarantor has reviewed the Master Agreement, the Note and this Guaranty.
Guarantor is fully aware of the financial condition of Borrower and is executing
and delivering this Guaranty based solely upon Guarantor’s own independent
investigation of all matters pertinent hereto and is not relying in any manner
upon any representation or statement made by Lender. Guarantor represents and
warrants that Guarantor is in a position to obtain, and Guarantor hereby assumes
full responsibility for obtaining, any additional information concerning
Borrower’s financial condition and any other matters pertinent hereto as
Guarantor may desire and Guarantor is not relying upon or expecting Lender to
furnish to Guarantor any information now or hereafter in Lender’s possession
concerning the same or any other matter. By executing this Guaranty, Guarantor
knowingly accepts the full range of risks encompassed within a contract of this
type, which risks Guarantor acknowledges.
13.Joint and Several Liability.
If more than one Person executes this Guaranty as Guarantor, such Persons shall
be liable for the obligations hereunder on a joint and several basis. Lender, in
its discretion, may:
(a)    to the extent permitted by applicable law, bring suit against Guarantor,
or any one or more of the Persons constituting Guarantor, and any other
guarantor, jointly and severally, or against any one or more of them;
(b)    compromise or settle with any one or more of the Persons constituting
Guarantor, or any other guarantor, for such consideration as Lender may deem
proper;
(c)    discharge or release one or more of the Persons constituting Guarantor,
or any other guarantor, from liability or agree not to sue such Person; and
(d)    otherwise deal with Guarantor and any guarantor, or any one or more of
them, in any manner, and no such action shall impair the rights of Lender to
collect from Guarantor any amount guaranteed by Guarantor under this Guaranty.
Nothing contained in this Section 13 shall in any way affect or impair the
rights or obligations of Guarantor with respect to any other guarantor.
14.Subordination of Affiliated Debt.
Any indebtedness of Borrower held by Guarantor now or in the future is and shall
be subordinated to the Indebtedness and any such indebtedness of Borrower shall
be collected, enforced and received by Guarantor, as trustee for Lender, but
without reducing or affecting in any manner the liability of Guarantor under the
other provisions of this Guaranty.
15.Subrogation.
Guarantor shall have no right of, and hereby waives any claim for, subrogation
or reimbursement against Borrower or any general partner of Borrower by reason
of any payment by


Guaranty of Non-Recourse Obligations (MCFA)
Form 6015.MCFA
12
Fannie Mae
06-16
© 2017 Fannie Mae

STEADFAST (STAR)/Berkeley Point (2018 MCFA)



--------------------------------------------------------------------------------





Guarantor under this Guaranty, whether such right or claim arises at law or in
equity or under any contract or statute, until the Indebtedness has been paid in
full and there has expired the maximum possible period thereafter during which
any payment made by Borrower to Lender with respect to the Indebtedness could be
deemed a preference under the Insolvency Laws.
16.Voidable Transfer.
If any payment by Borrower is held to constitute a preference under any
Insolvency Laws or similar laws, or if for any other reason Lender is required
to refund any sums to Borrower, such refund shall not constitute a release of
any liability of Guarantor under this Guaranty. It is the intention of Lender
and Guarantor that Guarantor’s obligations under this Guaranty shall not be
discharged except by Guarantor’s performance of such obligations and then only
to the extent of such performance. If any payment by any Guarantor should for
any reason subsequently be declared to be void or voidable under any state or
federal law relating to creditors’ rights, including provisions of the
Insolvency Laws relating to a Voidable Transfer, and if Lender is required to
repay or restore, in whole or in part, any such Voidable Transfer, or elects to
do so upon the advice of its counsel, then the obligations guaranteed hereunder
shall automatically be revived, reinstated and restored by the amount of such
Voidable Transfer or the amount of such Voidable Transfer that Lender is
required or elects to repay or restore, including all reasonable costs, expenses
and legal fees incurred by Lender in connection therewith, and shall exist as
though such Voidable Transfer had never been made, and any other guarantor, if
any, shall remain liable for such obligations in full.
17.Credit Report/Credit Score.
Guarantor acknowledges and agrees that Lender is authorized, no more frequently
than once in any twelve (12) month period, to obtain a credit report (if
applicable) on Guarantor, the cost of which shall be paid for by Guarantor.
Guarantor acknowledges and agrees that Lender is authorized to obtain a Credit
Score (if applicable) for Guarantor at any time at Lender’s expense.
18.Financial Reporting.
In the event Guarantor receives or obtains any audited financial statements and
such financial statements are required to be delivered to Lender under Section
8.02(b) of the Master Agreement, Guarantor shall deliver or cause to be
delivered to Lender the audited versions of such financial statements.
Guarantor shall deliver to Lender such Guarantor financial statements as
required by Section 8.02 of the Master Agreement. Lender may require that
Guarantor’s books and records be audited, at Guarantor’s expense, by an
independent certified public accountant selected by Lender in order to produce
or audit any statements, schedules, and reports of Guarantor or the Mortgaged
Property required by Section 8.02 of the Master Agreement, if
(1)    Guarantor fails to provide in a timely manner the statements, schedules,
and reports required by Section 8.02 of the Master Agreement and, thereafter,
Guarantor fails to provide such statements, schedules and reports within the
cure period provided in Section 14.01(c) of the Master Agreement; or


Guaranty of Non-Recourse Obligations (MCFA)
Form 6015.MCFA
13
Fannie Mae
06-16
© 2017 Fannie Mae

STEADFAST (STAR)/Berkeley Point (2018 MCFA)



--------------------------------------------------------------------------------





(2)    the statements, schedules, and reports submitted to Lender pursuant to
Section 8.02 of the Master Agreement are not full, complete, and accurate in all
material respects as determined by Lender and, thereafter, Guarantor fails to
provide such statements, schedules, and reports within the cure period provided
in Section 14.01(c) of the Master Agreement; or
(3)    an Event of Default has occurred and is continuing.
Notwithstanding the foregoing, the ability of Lender to require the delivery of
audited financial statements shall be limited to not more than once per
Guarantor’s fiscal year so long as no Event of Default has occurred during such
fiscal year (or any event which, with the giving of written notice or the
passage of time, or both, would constitute an Event of Default has occurred and
is continuing). Guarantor shall cooperate with Lender in order to satisfy the
provisions of this Section 18. All related costs and expenses of Lender shall
become immediately due and payable by Guarantor within ten (10) Business Days
after demand therefor.
19.Further Assurances.
Guarantor acknowledges that Lender (including its successors and assigns) may
sell or transfer the Advances, or any interest in the Advances.
(a)    Guarantor shall, subject to Section 19(b) below:
(1)    comply with the reasonable requirements of Lender or any Investor of the
Advances or provide, or cause to be provided, to Lender or any Investor of the
Advances within ten (10) days of the request, at Borrower’s and Guarantor’s cost
and expense, such further documentation or information as Lender or Investor may
reasonably require, in order to enable:
(A)    Lender to sell the Advances to such Investor;
(B)    Lender to obtain a refund of any commitment fee from any such Investor;
or
(C)    any such Investor to further sell or securitize the Advances;
(2)    confirm that Guarantor is not in default under this Guaranty or in
observing any of the covenants or agreements contained in this Guaranty (or, if
Guarantor is in default, describing such default in reasonable detail); and
(3)    execute and deliver to Lender or any Investor such other documentation,
including any amendments, corrections, deletions or additions to this Guaranty
as is reasonably required by Lender or such Investor.


Guaranty of Non-Recourse Obligations (MCFA)
Form 6015.MCFA
14
Fannie Mae
06-16
© 2017 Fannie Mae

STEADFAST (STAR)/Berkeley Point (2018 MCFA)



--------------------------------------------------------------------------------





(b)    Nothing in this Section 19 shall require Guarantor to do any further act
that has the effect of:
(1)    changing the essential economic terms of the Advances set forth in the
Loan Documents;
(2)    imposing on Borrower or Guarantor greater personal liability under the
Loan Documents than as set forth in the Loan Documents; or
(3)    materially changing the rights and obligations of Borrower or Guarantor
under the Loan Documents.
20.Successors and Assigns.
Lender may assign its rights under this Guaranty in whole or in part and, upon
any such assignment, all the terms and provisions of this Guaranty shall inure
to the benefit of such assignee to the extent so assigned. Guarantor may not
assign its rights, duties or obligations under this Guaranty, in whole or in
part, without Lender’s prior written consent and any such assignment shall be
deemed void ab initio. The terms used to designate any of the parties herein
shall be deemed to include the heirs, legal representatives, successors and
assigns of such parties.
21.Final Agreement.
Guarantor acknowledges receipt of a copy of each of the Loan Documents and this
Guaranty. THIS GUARANTY REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS. THERE ARE NO UNWRITTEN
ORAL AGREEMENTS BETWEEN THE PARTIES. All prior or contemporaneous agreements,
understandings, representations and statements, oral or written, are merged into
this Guaranty. Neither this Guaranty nor any of its provisions may be waived,
modified, amended, discharged or terminated except by an agreement in writing
signed by the party against which the enforcement of the waiver, modification,
amendment, discharge or termination is sought, and then only to the extent set
forth in that agreement.
22.Governing Law.
This Guaranty shall be governed by and construed in accordance with the
substantive law of the District of Columbia without regard to the application of
choice of law principles that would result in the application of the laws of
another jurisdiction.
23.Jurisdiction.
Guarantor agrees that any controversy arising under or in relation to this
Guaranty shall be litigated exclusively in the District of Columbia. The state
and federal courts and authorities with jurisdiction in the District of Columbia
shall have exclusive jurisdiction over all controversies which shall arise under
or in relation to this Guaranty or any other Loan Document with respect to the
subject matter hereof. Guarantor irrevocably consents to service, jurisdiction
and venue of such


Guaranty of Non-Recourse Obligations (MCFA)
Form 6015.MCFA
15
Fannie Mae
06-16
© 2017 Fannie Mae

STEADFAST (STAR)/Berkeley Point (2018 MCFA)



--------------------------------------------------------------------------------





courts for any such litigation and waives any other venue to which it might be
entitled by virtue of domicile, habitual residence or otherwise.
24.Time is of the Essence.
Guarantor agrees that, with respect to each and every obligation and covenant
contained in this Guaranty, time is of the essence.
25.No Reliance.
Guarantor acknowledges, represents and warrants that:
(a)    it understands the nature and structure of the transactions contemplated
by this Guaranty and the other Loan Documents;
(b)    it is familiar with the provisions of all of the documents and
instruments relating to such transactions;
(c)    it understands the risks inherent in such transactions, including the
risk of loss of all or any part of the Mortgaged Property or of the assets of
Guarantor;
(d)    it has had the opportunity to consult counsel; and
(e)    it has not relied on Lender for any guidance or expertise in analyzing
the financial or other consequences of the transactions contemplated by this
Guaranty or any other Loan Document or otherwise relied on Lender in any manner
in connection with interpreting, entering into or otherwise in connection with
this Guaranty, any other Loan Document or any of the matters contemplated hereby
or thereby.
26.Notices.
Guarantor agrees to notify Lender of any change in Guarantor’s address within
ten (10) Business Days after such change of address occurs. All notices under
this Guaranty shall be:
(a)    in writing and shall be
(1)    delivered, in person;
(2)    mailed, postage prepaid, either by registered or certified delivery,
return receipt requested;
(3)    sent by overnight courier; or
(4)    sent by electronic mail with originals to follow by overnight courier;
(b)    addressed to the intended recipient at the notice addresses provided
under the signature block at the end of this Guaranty; and


Guaranty of Non-Recourse Obligations (MCFA)
Form 6015.MCFA
16
Fannie Mae
06-16
© 2017 Fannie Mae

STEADFAST (STAR)/Berkeley Point (2018 MCFA)



--------------------------------------------------------------------------------





(c)    deemed given on the earlier to occur of:
(1)    the date when the notice is received by the addressee; or
(2)    if the recipient refuses or rejects delivery, the date on which the
notice is so refused or rejected, as conclusively established by the records of
the United States Postal Service or such express courier service.
27.Construction.
(a)    Any reference in this Guaranty to an “Exhibit” or “Schedule” or a
“Section” or an “Article” shall, unless otherwise explicitly provided, be
construed as referring, respectively, to an exhibit or schedule attached to this
Guaranty or to a Section or Article of this Guaranty.
(b)    Any reference in this Guaranty to a statute or regulation shall be
construed as referring to that statute or regulation as amended from time to
time.
(c)    Use of the singular in this Guaranty includes the plural and use of the
plural includes the singular.
(d)    As used in this Guaranty, the term “including” means “including, but not
limited to” or “including, without limitation,” and is for example only, and not
a limitation.
(e)    Whenever Guarantor’s knowledge is implicated in this Guaranty or the
phrase “to Guarantor’s knowledge” or a similar phrase is used in this Guaranty,
Guarantor’s knowledge or such phrase(s) shall be interpreted to mean to the best
of Guarantor’s knowledge after reasonable and diligent inquiry and
investigation.
(f)    Unless otherwise provided in this Guaranty, if Lender’s approval,
designation, determination, selection, estimate, action or decision is required,
permitted or contemplated hereunder, such approval, designation, determination,
selection, estimate, action or decision shall be made in Lender’s sole and
absolute discretion.
(g)    All references in this Guaranty to a separate instrument or agreement
shall include such instrument or agreement as the same may be amended or
supplemented from time to time pursuant to the applicable provisions thereof.
(h)    “Lender may” shall mean at Lender’s discretion, but shall not be an
obligation.
28.WAIVER OF JURY TRIAL.
TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH OF GUARANTOR AND LENDER
(A) AGREES NOT TO ELECT A TRIAL BY JURY WITH RESPECT TO ANY ISSUE ARISING OUT OF
THIS GUARANTY OR ANY LOAN DOCUMENT OR THE RELATIONSHIP BETWEEN THE PARTIES AS
GUARANTOR AND LENDER THAT IS TRIABLE OF RIGHT BY A JURY AND (B) WAIVES ANY RIGHT
TO TRIAL BY JURY WITH RESPECT TO SUCH ISSUE TO THE EXTENT THAT ANY


Guaranty of Non-Recourse Obligations (MCFA)
Form 6015.MCFA
17
Fannie Mae
06-16
© 2017 Fannie Mae

STEADFAST (STAR)/Berkeley Point (2018 MCFA)



--------------------------------------------------------------------------------





SUCH RIGHT EXISTS NOW OR IN THE FUTURE. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS
SEPARATELY GIVEN BY GUARANTOR AND LENDER, KNOWINGLY AND VOLUNTARILY WITH THE
BENEFIT OF COMPETENT LEGAL COUNSEL.
29.Schedules.
The schedules, if any, attached to this Guaranty are incorporated fully into
this Guaranty by this reference and each constitutes a substantive part of this
Guaranty.
30.Interpretation.
The parties hereto acknowledge that each party and their respective counsel have
participated in the drafting and revision of this Guaranty. Accordingly, the
parties agree that any rule of construction that disfavors the drafting party
shall not apply in the interpretation of this Guaranty or any amendment or
supplement or exhibit hereto or thereto.
ATTACHED SCHEDULE. The following Schedule is attached to this Guaranty:
Schedule I    Guarantor Exceptions to Representations and Warranties Schedule
[Remainder of Page Intentionally Blank]




Guaranty of Non-Recourse Obligations (MCFA)
Form 6015.MCFA
18
Fannie Mae
06-16
© 2017 Fannie Mae

STEADFAST (STAR)/Berkeley Point (2018 MCFA)



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Guarantor has signed and delivered this Guaranty under seal
(where applicable) or has caused this Guaranty to be signed and delivered under
seal (where applicable) by its duly authorized representative. Where applicable
law so provides, Guarantor intends that this Guaranty shall be deemed to be
signed and delivered as a sealed instrument.
GUARANTOR:


STEADFAST APARTMENT REIT, INC., a Maryland corporation
By:    _/s/ Kevin J. Keating_____________
Name:    ____Kevin J. Keating_____________
Its:    ____Treasurer___________________


Address for notices to Guarantor:
Steadfast Companies
18100 Von Karman Avenue, Suite 500
Irvine, California 92612


With a copy to:
c/o Steadfast Companies
18100 Von Karman Avenue, Suite 500
Irvine, California 92612
Attention - General Counsel:  Ana Marie del Rio
Email:  anamarie.delrio@steadfastco.com
with a courtesy copy to Borrower’s counsel:
DeFrenza Lee LLP
3200 Park Center Drive, Suite 1160
Costa Mesa, California  92626
Attention: Lynn Lee




Guaranty of Non-Recourse Obligations (MCFA)
Form 6015.MCFA
1
Fannie Mae
06-16
© 2017 Fannie Mae

STEADFAST (STAR)/Berkeley Point (2018 MCFA)



--------------------------------------------------------------------------------






SCHEDULE I
Guarantor Exceptions to Representations and Warranties Schedule
None.


Guaranty of Non-Recourse Obligations (MCFA)
Form 6015.MCFA
1
Fannie Mae
06-16
© 2017 Fannie Mae

STEADFAST (STAR)/Berkeley Point (2018 MCFA)

